IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael A. Caputo and                 :
Janice M. Caputo                      :
                                      :
                  v.                  : No. 207 C.D. 2019
                                      : Argued: October 4, 2019
Allegheny County Health               :
Department,                           :
                                      :
                          Appellant   :


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                     FILED: October 25, 2019


            Allegheny County Health Department (Department) appeals an order
of the Court of Common Pleas of Allegheny County (trial court) that “reversed, set
aside, and vacated” an administrative decision of the Department’s Hearing Officer
that upheld the Department’s denial of Michael A. Caputo (Mr. Caputo) and Janice
M. Caputo’s (collectively, Landowners) request for a variance from the
Department’s plumbing regulations to connect a private residence to a common
sewer lateral (CSL) and granted their variance request. The Department argues
that the trial court exceeded its scope and standard of review and erred in
determining that the Hearing Officer’s decision was contrary to the law and not
supported by substantial evidence. Upon review, we reverse the trial court.
                                 I. Background
             Landowners, who are husband and wife, own adjacent properties at
6410 and 6414 Adelphia Street in Pittsburgh’s Morningside neighborhood.
Landowners constructed a private residence at 6410 Adelphia Street; 6414 had an
existing residence. During construction, Landowners discovered that there is no
public sewer line located on the portion of Adelphia Street directly in front of
Landowners’ properties. Upon determining that connecting to the nearest public
sewer line was impractical, Landowners pursued connecting 6410 to an existing
CSL servicing 6414 and 6420 Adelphia Street. To that end, Landowners filed a
variance request with the Department seeking relief from the Department’s Rules
and Regulations for Plumbing and Building Drainage, Article XV, known as the
Plumbing Code of the Allegheny County Health Department (Plumbing Code).
Original Record (O.R.) at 279. The Department denied the request on November
6, 2017, and Landowners appealed.
             The Department’s Hearing Officer held an administrative hearing. At
the hearing, Landowners presented the testimony of Mr. Caputo, as a fact witness,
and Stephen Emery, Esq., Head Underwriter/Area Manager, Chicago Title
Insurance, as an expert witness, as well as exhibits. The Department offered the
testimony of Andrew F. Grese, the Department’s Plumbing Program Manager, as a
fact witness, and exhibits.
             Based on the testimony and evidence presented, as well as credibility
determinations made, the Hearing Officer found as follows.           Landowners
purchased 6410 and 6414 on the same deed, subdivided the property, and built a
house on 6410. During construction, Landowners discovered that there was no
public sewer system access to 6410.      Landowners’ property at 6414 and the


                                        2
property at 6420, which is owned by Richard Inesso (Mr. Inesso) and Annette
Inesso (collectively, Neighbors),1 are connected to an existing CSL. Landowners
sought permission to connect 6410 to the existing CSL because connecting to the
nearest public sewer line is impractical. To do this, Section AC-701.3.1 of the
Plumbing Code requires that all properties on a CSL enter into a mutual
maintenance agreement.
                In September 2017, a conference was held with Landowners,
Neighbors, Department personnel, and their respective counsel, as well as the
Hearing Officer. At this conference, Landowners and Neighbors agreed to enter
into an agreement for the maintenance of the existing CSL between 6414 and
6420. However, Mr. Inesso stated that he would not allow the property at 6410 to
enter into a mutual maintenance agreement between 6414 and 6420. Mr. Inesso
passed away after the conference but before the administrative hearing. In October
2017, Landowners and Neighbors recorded a CSL Maintenance Agreement
(Maintenance Agreement) for the mutual maintenance of the existing CSL between
6414 and 6420, but not 6410.               Landowners also recorded a Declaration of
Easement and Covenants (Declaration), which provided for the maintenance and
repair of a new CSL extending from 6410 to 6414, where it would then connect to
the existing CSL.
                Shortly thereafter, Landowners requested a variance from the
Department to extend the existing CSL serving 6414 and 6420 to connect the
property at 6410.2 The Department denied the request because an agreement

      1
          Neighbors did not participate in the proceedings.

      2
          To illustrate:

(Footnote continued on next page…)
                                                 3
adequately specifying maintenance responsibilities for the proposed connection
was not recorded in the deeds of 6410, 6414 and 6420. O.R. at 95.3 Landowners
again appealed.
              Before the Hearing Officer, Landowners argued that the combination
of the Maintenance Agreement and the Declaration sufficiently satisfied the
variance requirements of Section AC-701.3.1 of the Plumbing Code in that every
inch of the CSL extending from 6410 to 6414 to 6420 is accounted for by a
maintenance agreement. In support, Landowners presented Mr. Emery, who was
accepted as an expert in real estate issues, including sewer and utility easements,
covenants, declarations and mutual maintenance agreements. Mr. Emery opined
that the Maintenance Agreement and Declaration, when taken together, are
tantamount to one agreement amongst property owners in terms of maintenance
obligations. However, Mr. Emery hedged, “Well, I – I’m not sure I can speak to
the [] Department’s view of it.”          Hearing Officer’s Decision, 5/29/18, at 8.
Although Mr. Emery is an expert on such issues as sewer and utility easements and
mutual maintenance agreements, the Hearing Officer found that his expertise did
not extend to the Department’s interpretation of its regulations. The Hearing
Officer found that this limited the scope of Mr. Emery’s expertise.




(continued…)

              New CSL             Existing CSL
        ├─ ─ ─ ─ ─ ─ ─ ─ ─ ┬─────────┬─────────╢
       6410              6414        6420      Public Sewer

       3
        Because the Original Record was filed electronically and was not paginated, the page
numbers referenced herein reflect electronic pagination.


                                             4
             The Hearing Officer interpreted Sections AC-701.3 and AC-701.3.1
of the Plumbing Code as requiring a single document. The Plumbing Code refers
to the document in singular language, like “a mutual maintenance agreement” or
“a document . . . adequately specifying the maintenance responsibilities of the
property owners.” Sections AC-701.3 and AC-701.3.1 of the Plumbing Code
(emphasis added). The Hearing Officer found that this interpretation is consistent
with the Department’s denial of the variance. Despite recognizing that such an
interpretation is strict, the Hearing Officer found it to be “reasonable, as it
conforms to the letter of the law.” Hearing Officer’s Decision, 5/29/18, at 9.
Thus, the Hearing Officer determined that the Maintenance Agreement and the
Declaration did not satisfy the Plumbing Code’s requirement for one mutual
maintenance agreement among property owners.
             Landowners also argued that the Department should have granted
them a modification pursuant to its authority under Section AC-105.1 of the
Plumbing Code because of the alleged impracticality of connecting to the nearest
public sewer and obtaining one mutual maintenance agreement.             Landowners
claimed that connecting to the public sewer lines at the eastern or western terminus
of Adelphia Street is not an option. The Plumbing Code authorizes the Department
to “approve modifications on a case by case basis” whenever there are “practical
difficulties” involved in carrying out the provisions of the Code. Section AC-
105.1 of the Plumbing Code. However, the Hearing Officer determined that the
power to grant modifications is discretionary, not compulsory.            Thus, the
Department was not required to exercise its discretion in this regard.
             Finally, Landowners argued that any dispute involving ownership or
use of a sewer lateral is a private matter which should be decided by the courts, not


                                          5
the Department. They claimed that the Neighbor’s stance on the ownership of the
CSL was not relevant or material to the proceedings.          The Hearing Officer
dispelled this argument in that the Department is not defining the rights of private
parties, but rather is enforcing its own regulations.
             Ultimately, the Hearing Officer determined that Landowners were not
entitled to a variance under the Plumbing Code and upheld the Department’s
denial. Landowners filed a statutory appeal with the trial court.
             By order dated January 29, 2019, the trial court reversed, set aside and
vacated the Hearing Officer’s Administrative Order and granted the variance
requested by the Landowners under Section AC-701.3.1 of the Plumbing Code. In
the opinion that followed, the trial court made its own findings of fact and
conclusions of law based upon the record developed before the Hearing Officer.
             Specifically, the trial court found that, based on the location of the
properties at 6410 and 6414 and existence of other sewers and underground
utilities, a variance was necessary to connect their home to the public sewer
system.    Connecting to the nearest public sewer was not an option.             The
Department can grant a variance for a private residence to connect to a public
sewer line through a private sewer lateral as long as property owners connected to
the CSL enter into and record a mutual maintenance agreement. Camera footage
revealed that the only properties with connections to the sewer lateral were
Landowners’ property at 6414 and Neighbors’ property at 6420. As required by
the Department, Landowners and Neighbors entered into an agreement for the
maintenance of the existing CSL. The Department also requires a declaration of
easement and covenants, which provides for the maintenance and repair of a new
CSL extending from 6410 to 6414, where it would connect to the existing CSL.


                                           6
             Landowners recorded both documents.          Landowners requested a
variance from the Plumbing Code so that it could connect to the public sewer line
through the existing CSL. The Department denied Landowners’ request for a
variance citing Section AC-701.3.1, explaining:

             In order to connect to an existing common sewer lateral,
             a maintenance agreement must be recorded in the deeds
             of all properties involved. Presently there is not an
             agreement       adequately      specifying    maintenance
             responsibilities for the sewer recorded in the deeds of the
             properties located at 6410, 6414 and 6420 Adelphia
             Street.
Trial Court Opinion, 3/6/19, at 2.
             However, the trial court determined that Landowners’ request for a
variance was in conformity with the intent and purpose of the Plumbing Code and
would not negatively impact human or environmental health or fire safety. The
Maintenance Agreement and Declaration, when viewed together, fully address the
maintenance and repair responsibilities for the existing CSL and the new sewer
CSL. Thus, the trial court concluded that the Hearing Officer’s denial of the
variance request was an abuse of discretion, not supported by substantial evidence
and contrary to the law. From this decision, the Department appealed to this Court.

                                     II. Issues
             The Department argues that the trial court exceeded its scope and
standard of review by making its own findings of fact and conclusions of law
based on the Hearing Officer’s record. Under the appropriate review, the Hearing
Officer’s interpretation of the Plumbing Code was not contrary to the law and his
decision to uphold the Department’s denial of the variance was supported by



                                         7
substantial evidence. Therefore, the Department argues that the trial court decision
must be reversed and the Hearing Officer’s decision reinstated.

                                  III. Discussion
                         A. Scope and Standard of Review
             The Department contends that the trial court erred when it exceeded
its scope and standard of review by making findings of fact and conclusions of law.
The law clearly defines the boundaries of appellate review when the record, as in
this case, is full and complete, and the trial court does not take additional evidence.
The trial court was not permitted to substitute its own judgment on the merits for
that of the administrative tribunal. Thus, the trial court’s decision should be set
aside and reversed in its entirety.
             Our review of local agency appeals is set forth in Section 754 of the
Local Agency Law, 2 Pa. C.S. §754, and is dependent on the condition of the
record created before the agency. Section 754 has two subsections: subsection (a),
applicable to situations where the agency record received by the court is
incomplete; and subsection (b), applicable where the record received by the court
is full and complete. We have explained: A “full and complete record” is defined
as “a complete and accurate record of the testimony taken so that the appellant is
given a base upon which he may appeal and, also, that the appellate court is given
a sufficient record upon which to rule on the questions presented.”            City of
Philadelphia v. Board of License and Inspection Review, 590 A.2d 79, 86
(Pa. Cmwlth. 1991) (citation omitted). In the event a full and complete record of
the proceedings before the local agency was not made, the court may hear the
appeal de novo, or may remand the proceedings to the agency for the purpose of



                                          8
making a full and complete record or for further disposition in accordance with the
order of the court. In re Thompson, 896 A.2d 659, 668 (Pa. Cmwlth. 2006).
             Conversely, where a full and complete record is made, a reviewing
court shall affirm the adjudication unless it determines that constitutional rights
were violated, an error of law was committed, the procedure before the agency was
contrary to statute, or the necessary findings of fact were not supported by
substantial evidence. 2 Pa. C.S. §754(b); Public Advocate v. Philadelphia Gas
Commission, 674 A.2d 1056 (Pa. 1996). “If the adjudication is not affirmed, the
court may enter any order authorized by 42 Pa. C.S. §706 (relating to disposition of
appeals).” 42 Pa. C.S. §754(b). Section 706 provides: “An appellate court may
affirm, modify, vacate, set aside or reverse any order brought before it for review,
and may remand the matter and direct the entry of such appropriate order, or
require such further proceedings to be had as may be just under the
circumstances.” 42 Pa. C.S. §706.
             In determining whether substantial evidence supports an agency’s
findings, a trial court may look only to the evidence relied upon by the fact finder,
in this case the Hearing Officer. Society Created to Reduce Urban Blight v.
Zoning Board of Adjustment, City of Philadelphia, 804 A.2d 147, 150 (Pa.
Cmwlth. 2002) (SCRUB). “Nowhere in Section 754 is the reviewing court given
general authority to make its own findings of fact and conclusions of law when the
local agency has developed a full and complete record but omitted making its
findings of fact and conclusions of law.” Id.
             Further, a reviewing court must accept the credibility determinations
made by the municipal body which hears the testimony, evaluates the credibility of
the witnesses and serves as fact finder.        Thompson, 896 A.2d at 668.       The


                                         9
reviewing court may not substitute its judgment on the merits for that of the
municipal body.      Id.   Assuming the record demonstrates the existence of
substantial evidence, the court is bound by the municipal body’s findings, which
are the result of resolutions of credibility and conflicting testimony. Id.
             Here, the trial court did not conduct a hearing to take additional
evidence. Instead, the trial court, relying upon the full and complete record created
by the Hearing Officer, drew its own findings of fact. In so doing, the trial court
erred. The trial court’s review of the Hearing Officer’s decision was limited to
determining whether constitutional rights were violated, an error of law was
committed, or findings of fact necessary to support the adjudication were not
supported by substantial evidence.      2 Pa. C.S. §754(b).     Therefore, the issues
before us, as they should have been before the trial court, are whether the Hearing
Officer committed an error of law in its interpretation of the Plumbing Code or
whether findings of fact necessary to support the adjudication are not supported by
substantial evidence.

                             B. Statutory Construction
             The Department contends that the Hearing Officer did not err in
denying the variance under the Plumbing Code. The authority to grant variances is
discretionary not mandatory pursuant to Section AC-105.1 of the Plumbing Code.
Pursuant to the plain language of Sections AC-701.2.2 and AC-701.3 of the
Plumbing Code, a single mutual maintenance agreement is required. An agency’s
interpretation of its own regulation controls unless it is clearly erroneous or
inconsistent with the law. Plain meaning should be used in interpreting the terms
of the regulation unless they are defined by the regulation or are technical terms.
In this case, the Plumbing Code clearly grants the Department discretionary

                                          10
authority to grant or deny a variance and does not require the Department to
provide a justification if the variance is denied. Furthermore, the common usage of
undefined and non-technical terms governing the maintenance agreement
requirement was reasonably interpreted by the Department as requiring all property
owners connected to a CSL to enter into one agreement that addressed the
maintenance and repair of the entire CSL. The Hearing Officer affirmed these
interpretations because they were reasonable and consistent with the language of
the regulation.
             The rules of statutory construction are applicable to statutes and
ordinances alike. Thompson, 896 A.2d at 669. Section 1921(a) of the Statutory
Construction Act of 1972 provides that an ordinance must be construed, if
possible, to give effect to all provisions. 1 Pa. C.S. §1921(a); Thompson, 896 A.2d
at 669. “Words and phrases shall be construed according to rules of grammar and
according to their common and approved usage.” 1 Pa. C.S. §1903(a).
             Notably, Section 1902 of the Statutory Construction Act provides that
“[t]he singular shall include the plural, and the plural, the singular.” 1 Pa. C.S.
§1902; see Commonwealth v. Adams, 524 A.2d 1375, 1378 (Pa. Super. 1987) (per
Section 1902, the trial court “was not free to attach such significance to the
presence or absence of an ‘s’ at the end of the word ‘communication’”). “In the
English language plural nouns are often expressed by a word that remains
grammatically singular.” Adams, 524 A.2d at 1378. Further, an interpretation of
an ordinance which produces an absurd result is contrary to the rules of statutory
construction. Thompson, 896 A.2d at 669.
             When statutory language is not explicit, courts should give great
weight and deference to the interpretation of a statutory or regulatory provision by


                                        11
the administrative or adjudicatory body that is charged with the duty to execute and
apply the provision at issue. 1 Pa. C.S. §1921(c)(8). The basis for the judicial
deference is the knowledge and expertise that the administrative or adjudicatory
body possesses to interpret the ordinance that it is charged with administering.
Thompson, 896 A.2d at 669. We review the administrative or adjudicatory body’s
interpretation of the relevant Ordinance provisions for errors of law and abuses of
discretion and extend judicial deference where due. Id.
             Turning to the Ordinance in question, the stated purpose of the
Plumbing Code is “to protect the public from the health hazards of inadequate or
unsanitary plumbing.” Section AC-101.3 of the Plumbing Code. Section AC-
105.1 of the Plumbing Code provides, with emphasis added:

             Whenever there are practical difficulties involved in
             carrying out the provisions of this code, the Director
             and/or his designee shall have the authority to approve
             modifications on a case by case basis, provided that the
             Director and/or his designee shall first find that special
             circumstances make the strict letter of this code
             impractical. Such modifications shall be in conformity
             with the intent and purpose of this code, such that they do
             not negatively impact human or environmental health or
             fire safety.     The details of an action granting a
             modification to this code shall be recorded and
             maintained in the files of the Plumbing Program.
             Chapter 2 of the Plumbing Code defines CSL as “[a] private sewer
that collects the sewage discharge of more than one building drain/sewer and
conveys it to a public sewer.” Section AC-701.2.1 of the Plumbing Code directs
any dwelling unit to “separately and independently connect[] to a public . . . sewer
system . . . if available.” A public sewer is deemed “available” if it is located
within 250 feet of the property if the public sewer was constructed in or after 1994,


                                         12
or within 150 feet if it was constructed before 1994. Section AC-701.2.2 of the
Plumbing Code.
            If a connection to a public sewer system is not “immediately
available,” property owners may seek a variance. See Sections AC-701.2.2 and
AC-701.3 of the Plumbing Code. Section AC-701.2.2 of the Plumbing Code
provides, with emphasis added:

            A variance request may be granted by the Director
            pursuant to Section 105.1, but shall require, in addition
            to any other requirements, that the present owner records
            an easement and mutual maintenance agreement in the
            deed of said property, and that a copy of the deed is filed
            with the Administrative Authority.
            “A mutual maintenance agreement shall be recorded in the deeds of
all such properties connected to a private sewer . . . system to affix equal
responsibility in maintaining the private sewer(s). . . .” Section AC-701.3 of the
Plumbing Code (emphasis added). “A copy of each deed shall be filed with the
Administrative Authority.” Id.
            If an existing CSL is discovered, the Department may instruct all the
property owners currently served by that lateral to separately and independently
connect to the public sewer or, alternatively, seek a variance of the Plumbing Code
to remain connected to the CSL and enter into a mutual maintenance agreement
that is recorded in their deeds. See Section AC-701.3.1 of the Plumbing Code.
Specifically, Section AC-701.3.1 of the Plumbing Code provides, with emphasis
added:

            When the Administrative Authority identifies the
            existence of a common sewer lateral (CSL), that is not
            recorded in the Recorder of Deeds Office of Allegheny
            County, it may issue orders to all affected property
            owners to separately connect to an available public
                                        13
             sewer, or in the alternative, to record in the Recorder of
             Deeds Office of Allegheny County, a document,
             approved by the Administrative Authority, identifying the
             existence of the CSL and adequately specifying the
             maintenance responsibilities for property owners.
             At issue here is whether the Plumbing Code’s references to “[a]
mutual maintenance agreement” or “a document” mean that these terms must be
strictly construed in the singular as opposed to the plural. The Hearing Officer
interpreted this language strictly to mean one document, opining it “conforms to
the letter of the law. . . .   There is nothing in the [Department’s] Rules and
Regulations requiring the [Department] to consider two separate agreements to be
read together as one document.” Hearing Officer’s Decision, at 9. The trial court
interpreted the Plumbing Code more liberally to encompass the plural, and, under
this interpretation, permitted the Maintenance Agreement and Declaration be read
together. Trial Court Opinion, at 3.
             Upon review, we find that the Hearing Officer’s narrow interpretation
of the Plumbing Code to require a singular document is contrary to Section 1902 of
the Statutory Construction Act. See Adams, 524 A.2d at 1378. We agree with the
trial court that the Plumbing Code must be interpreted more liberally to encompass
the plural. Under this more liberal interpretation, multiple documents may satisfy
the mutual agreement provision.
             Notwithstanding, Landowners have not met their burden under the
more liberal interpretation. The Maintenance Agreement and Declaration, when
read together, do not evidence a mutual assent among “all such properties
connected to” the CSL or “affix equal responsibility in maintaining” the CSL as
required by Section AC-701.3 of the Plumbing Code. The documents address




                                        14
separate and distinct portions of a CSL (new and existing), but not the entire CSL,
and they do not affix equal maintenance responsibilities among the properties.
            More particularly, the Maintenance Agreement is a mutual agreement
between the property owners of 6414 and 6420 to maintain the existing CSL,
which is duly recorded on the deeds of those properties. R.R. at 40a, 151a-57a.
The Maintenance Agreement specifies that the cost of any work to correct
problems shall be borne equally between 6414 and 6420. R.R. at 40a, 152a. The
agreement contains no provision about adding another property to the line, and
makes no reference to 6410. R.R. at 75a; see R.R. at 151a-53a.
            Conversely, the Declaration represents an agreement between 6410
and 6414 and assigns full maintenance responsibility for the new CSL extension,
which connects 6410 to the existing CSL, to owners of 6410, but it assigns no
maintenance responsibility for the existing CSL. R.R. at 49a, 161a-163a. The
Declaration is duly recorded on the deed of 6410. R.R. at 161a.
            Landowners make a compelling argument that every inch of CSL
extending from 6410 Adelphia Street to the public sewer line is accounted for in
some way by the Maintenance Agreement and the Declaration, which are duly
recorded with Allegheny County.        The documents, when read together, do
“specify[] the maintenance responsibilities for property owners” for the new and
existing CSL. Section AC-701.3.1 of the Plumbing Code.
            However, what is missing is a mutual agreement recorded in the deeds
of “all such properties connected to” the CSL because there is no agreement
between the owners of 6420 and 6410. Neither the Maintenance Agreement nor
the Declaration include all parties to be served by the CSL, and neither agreement
addresses the maintenance of the entire CSL. If the variance were granted, 6410


                                        15
would receive the full benefit and use of the existing CSL, but would share none of
the attendant burdens of maintaining, repairing or replacing the existing CSL. The
duly-recorded documents, when read together, do not show that Neighbors have
consented to allow 6410 to use the existing CSL.4 As Mr. Grese testified, if a
property is not in violation of the Plumbing Code, the Department cannot force that
property to do something regarding their private property. R.R. at 103a. Absent
evidence of a mutual maintenance agreement among all property owners served by
the CSL, we are constrained to conclude that Landowners have not satisfied the
criteria for a variance under the Plumbing Code. Although the Hearing Officer



       4
         The Hearing Officer found that the Neighbors specifically did not agree to permit 6410
to connect to the CSL based on his knowledge of what transpired at a conference among
Landowners, Neighbors, Department personnel, respective counsel and the Hearing Officer
himself. However, Landowners challenge this finding as unsupported by the record. Indeed, the
record is devoid of evidence to support what transpired at this conference. Nevertheless, Mr.
Caputo himself testified that he tried to obtain a common agreement, and even offered to pay
100% of the maintenance for the entire CSL, but Neighbors refused. R.R. at 74a.
Notwithstanding, the documents themselves do not evidence a mutual maintenance agreement
among all properties serviced by the CSL.

        Landowners also take issue with the Hearing Officer’s finding regarding the Neighbors’
stance on the basis that an administrative tribunal is not a proper forum for addressing private
property rights. As the Hearing Officer correctly held, the Department “is not defining the rights
of private parties, but rather enforcing its own regulation.” As the Department explained in its
reply brief:

               [T]he Department is not forcing [Landowners] to connect to a
               private sewer line or to any specific private sewer. The
               Department merely asserts that if [Landowners] connect to a
               private sewer such that a [CSL] is created or extended, then they
               must provide proof . . . that the maintenance of that entire sewer
               line will be managed by all property owners served by that sewer.

Appellant’s Reply Brief at 5 (emphasis in original).


                                               16
erred in its strict interpretation of the Plumbing Code, we nevertheless conclude
that the Hearing Officer did not err or abuse its discretion by denying the variance.


                                        IV. Conclusion
               Upon review, we conclude that the trial court erred when it substituted
its judgment for that of the Hearing Officer and further erred when it reversed the
Hearing Officer’s denial of the variance. Accordingly, we reverse the trial court’s
determination.5




                                             MICHAEL H. WOJCIK, Judge




       5
        In light of this determination, it is not necessary to address the Department’s substantial
evidence argument.


                                                17
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael A. Caputo and                  :
Janice M. Caputo                       :
                                       :
                v.                     : No. 207 C.D. 2019
                                       :
Allegheny County Health                :
Department,                            :
                                       :
                          Appellant    :



                                      ORDER


           AND NOW, this 25th day of October, 2019, the order of the Court of
Common Pleas of Allegheny County, dated January 29, 2019, is REVERSED.




                                       __________________________________
                                       MICHAEL H. WOJCIK, Judge